United States District Court
NORTHERN DISTRICT OF 'I`EXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
v. § CASE NO. 3:lS-CR-00521~S
§
CHRISTOPHER LATHAM (01) §

()RDER ACCEPTING REPORT AND RECOMMENDA'I`ION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Plea of Guiity, the Consent

of the defendant, and the Repoit and Recoinmendation Concerning Plea of Guilty of the United States l\/Iagistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(!))(]), the
undersigned District Judge is of the opinion that the Report and Recomrnendation of the Magistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, tire Court accepts the plea of guilty, and
CHRISTOPHER LATHAM is hereby adjudged guilty of 18 U.S.C. § 1343, Wire Fraud. Sentence wiil be imposed in
accordance with the Court's scheduling order.

in

l:l

SIGNED this j /%ay` oprril, 20l9.

The defendant is ordered to remain in custody.

The Court adopts the findings oftiie United States Magistrate Judge by clear and convincing evidence that the defendant is not
iikely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3142(b)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(b) cr (c).

The defendant is ordered detained pursuant to 18 U.S.C` § 3143(a)(2). The defendant shall self-surrender to the United States
Marshai no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

|:| There is a substantial likelihood that a motion for acquittal or new trial wiil be granted, or
|:i 'l`he Government has recommended that no sentence of imprisonment be imposed, and
[:i This matter shail be set for hearing before the United States Magistrate Judge who set the conditions of release for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if refeased under § 3142(b) or (c).

The defendant is not ordered detained pursuant to lS U.S.C. § 3 i43(a)(2) because the defendant has filed a motion alleging
that there are exceptionaf circumstances under § 3145(c) why tie/she should not be detained under § 3143(a)(2). This matter
shali be set for hearing before the United States Magistrate Judge who set the conditions of reiease for determination of whether
it has been clearly shown that there are exceptional circumstances under § 3145(c) why the defendant should not be detained
under § 3 i43(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to flee or pose
a danger to any other person or the community if released under § 3 i42(b) or (c).

/_,

KAREN GREN SCHOLER
UNITED STATES DiSTRlCT JUDGE

 

